HIGGINBOTHAM, J.
This dispute is one of many arising out of the August 2012 sinkhole that appeared near Bayou Corne in Assumption Parish. The appeal relates to a challenge to the trial court's dismissal of a third-party demand against a Texas resident, in her personal capacity and as trustee of a Texas trust, based on a lack of personal jurisdiction. The same issue was recently decided by this court in a related appeal that originated out of a different trial court number (Twenty-Third Judicial District Court No. 34,202), but was rendered by the same trial court judge on the same date, concerning the same third-party defendant and third-party plaintiff. See Crosstex Energy Services, et al v. Texas Brine Company, LLC, et al , 2017-1405 (La. App. 1st Cir. 4/25/18), 2018 WL 1960024, 253 So.3d 806.1
In Crosstex , we affirmed the trial court's grant of Averille Browning Dawson's declinatory exception raising the objection of lack of in personam jurisdiction, and the dismissal of Texas Brine Company, LLC's claims against Dawson, individually and as trustee of the Browning Children's Trust, without prejudice. The exact same background, issues, and assignments of error raised by Texas Brine in this case have already been thoroughly discussed in this court's recent Crosstex opinion, which we are bound to follow under the "law of the circuit doctrine" that requires us to follow our prior decisions. See Graves v. Businelle Towing Corp. , 95-1999 (La. App. 1st Cir. 4/30/96), 673 So.2d 311, 315. Furthermore, we agree with the reasoning and the result reached in the related Crosstex opinion, and we therefore adopt the reasoning as our own in this case.
We issue this summary disposition in accordance with Uniform Rules-Courts of Appeal, Rule 2-16.2(A)(2), (4), and (6), and affirm the trial court's July 6, 2017 judgment granting the exception and dismissing Texas Brine's claims against Dawson, individually and as trustee in this case. All *157costs of this appeal are assessed to Appellant/Defendant/Third-Party Plaintiff, Texas Brine Company, LLC.
AFFIRMED .

The main difference between the related Crosstex appeal and this appeal is there are different plaintiffs in the underlying litigation, which in this case are Pontchartrain Natural Gas System, K/D/S Promix, L.L.C., and Acadian Gas Pipeline System, the owners and operators of storage facilities and natural gas pipelines in the vicinity of the sinkhole. This appeal does not concern the plaintiffs.